Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, the closest prior art of record, Vali et al., US Patent 10,062,441, teaches a flash memory controller, for accessing a flash memory module, wherein when the flash memory controller sends a read command to the flash memory module to ask for data on at least one page, the flash memory module uses a plurality of read voltages to read each memory cell of the at least one page to obtain multi-bit information of each memory cell, and the flash memory module transmits the multi-bit information of each memory cell of the at least one page to the flash memory controller (Vali, col. 3, lines 54-60, col. 7, lines 43-52, and col. 14, lines 11-17). Vali and the other prior art of record fails to teach wherein the multi-bit information of each memory cell comprises a plurality of most significant bits (MSBs) and a plurality of least significant bits (LSBs), each memory cell of the at least one page is configured to store a plurality of bits, each memory cell supports a plurality of states, the plurality of states are used to indicate different combinations of the plurality of bits, respectively, and the plurality of MSBs of each memory cell indicate which state the memory cell has, and each state is divided into a plurality of sub-ranges, and the plurality of LSBS of each memory cell indicated which sub-range of the state the memory cell has. Independent claims 5 and 8 are allowable for similar reasons.  The remaining claims, 2-4, and 6-7 and 9-11 depend from the above independent claims and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/Christopher D Birkhimer/Primary Examiner, Art Unit 2136